Citation Nr: 0616139	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 1998, February 2000 and April 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The veteran and his spouse testified before the Board in 
support of this appeal at video conference hearings held in 
October 2002 and March 2006.  In January 2003 and August 
2003, the Board remanded the appeal to the RO, including via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional action. 

This appeal initially included a claim of entitlement to 
service connection for a right knee disorder.  However, in a 
rating decision dated November 2004, the RO granted the 
veteran such claim.  

Below, the Board REMANDS the claims of entitlement to service 
connection for a sleep disorder and entitlement to service 
connection for PTSD to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for service connection for 
hypertension.

2.  Hypertension is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
now being decided, VA strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection for hypertension by letter dated 
January 2001, after initially deciding that claim in a rating 
decision dated in February 2000.  However, VCAA notice was 
not mandated at the time of the RO decision; therefore, the 
RO did not err by providing the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II. 

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the January 2001 letter, the RO 
acknowledged the veteran's claim, noted what the evidence 
needed to show to substantiate that claim, informed the 
veteran of the VCAA and VA's duty to assist, and explained to 
him that it was developing his claim pursuant to that duty.  
The RO identified the evidence it was responsible for 
securing.  The RO indicated that it would make reasonable 
efforts to help the veteran get the evidence necessary to 
support his claim provided he identified the sources thereof, 
but that ultimately, it was his responsibility to ensure the 
RO's receipt of all such evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his private treatment records if he wished VA to obtain them 
on his behalf.  The RO also advised the veteran to submit all 
requested evidence within a year from the date of the letter 
or tell VA that no supporting evidence existed.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the notice letter, the RO did not 
provide the veteran information on disability ratings or 
effective dates.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard v. Brown, 4 Vet. 
App. at 394.  As noted below, a grant of service connection 
is not warranted in this case; therefore, any question 
relating to the appropriate disability rating or effective 
date to be assigned a grant of service connection is rendered 
moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for service 
connection for hypertension.  U.S.C.A. § 5103A(a), (b), (c) 
(West 2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and VA and private treatment records.  
In April 2001, the RO requested the veteran's treatment 
records from John Tune, M.D., who allegedly diagnosed the 
veteran with hypertension in 1971, but Dr. Tune did not 
respond.  Thereafter, on multiple occasions, the RO informed 
the veteran that it was his responsibility to ensure VA's 
receipt of Dr. Tune's records, but the veteran did not 
respond by submitting such records.  Instead, he indicated 
that Dr. Tune had destroyed his medical records given that he 
had not visited during the last seven years.  Since then, in 
a written statement dated October 2005, the veteran has 
indicated that all supporting documentation has been 
presented.

VA has not conducted medical inquiry in an effort to 
substantiate the veteran's claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the claimant suffered an event, injury or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R. § 3.309, 3.313, 3.316, or 3.317, which manifested 
during an applicable presumptive period, and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  In this case, as indicated below, the 
evidence does not satisfy these criteria; therefore medical 
inquiry is not mandated.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran has submitted multiple written statements and 
testified at two hearings in support of his appeal.  
According to his statements and testimony, he is entitled to 
service connection for hypertension as such disease 
manifested in service or within a year of his discharge from 
service.  The veteran initially alleged that he first 
received treatment for hypertension in the early 1980s, by 
Dr. Tune.  Subsequently, however, he alleged that such 
treatment occurred in 1971 and that records of that treatment 
have been destroyed and are not available.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and cardiovascular-renal disease, including hypertension, 
became manifest to a degree of 10 percent within one year 
from the date of discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents of record, including VA and 
private treatment records and reports of VA examinations, 
confirm that the veteran has hypertension.  They reflect 
that, beginning in 1974, physicians noted elevated blood 
pressure readings, and beginning in the 1980s, physicians 
diagnosed hypertension. 

The veteran has not submitted a medical opinion linking his 
hypertension to service or establishing that such disease 
manifested to a compensable degree within a year of his 
discharge from service.  Moreover, service medical records 
dated from 1968 to 1970 and a report of VA examination 
conducted in June 1971 do not substantiate the veteran's 
assertion that such disease manifested in service or to a 
compensable degree within a year of discharge therefrom.  
These records show blood pressure readings of 132/80 in May 
1968, prior to induction, 104/74, 124/80, 130/100, 130/90, 
110/76, 110/80, 114/74, 112/80, 114/78, 110/68, 110/80, 
110/74, in June 1970 and July 1970 during service, and 
120/80, 120/76, 124/90, 136/84 and 118/80 in June 1971, 
during a VA examination.

As noted above, to prevail in this claim for service 
connection, the veteran must submit competent evidence 
establishing that his hypertension results from service or 
manifested to a compensable degree within a year of his 
discharge from service.  The veteran has submitted no such 
evidence.  Rather, his assertions represent the only evidence 
of record linking his hypertension to service or diagnosing 
hypertension during the one-year period following his 
discharge from service.  These assertions are insufficient to 
establish the necessary nexus in this case as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render a competent opinion on causation 
or to diagnose a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as the veteran's hypertension is not related to his 
active service and did not manifest to a compensable degree 
within a year of his discharge from active service, the Board 
concludes that hypertension was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against the claim; it must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

The veteran claims entitlement to service connection for a 
sleep disorder and PTSD.  Additional action is necessary 
before the Board can decide these claims.

First, in March 2004, the RO provided the veteran notice of 
his rights and responsibilities under the VCAA with respect 
to a claim for service connection for psychiatric disorders.  
Such notice included no information on the evidence needed to 
substantiate a claim for service connection for PTSD.  Since 
then, the veteran has submitted multiple statements 
indicating that he is confused regarding why the RO denied 
his claim for service connection for PTSD on the basis that 
he had not been diagnosed with PTSD when the medical evidence 
clearly showed that he had received treatment for PTSD 
symptoms.  Clearly the veteran does not understand the 
criteria for establishing entitlement to service connection 
for PTSD and it is VA's duty to enlighten him in this 
regarding by providing him adequate notice.  Such notice must 
satisfy the requirements of the VCAA, including as 
interpreted by the Court.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's sleep disorder is necessary.  In 
an addendum to a Statement of Representative in Appeal Case 
dated January 2005, the veteran's representative asserts that 
such disorder is related to the combat in which the veteran 
engaged during service and that VA should seek a medical 
opinion addressing this matter.  To date, VA has not sought 
such an opinion.  

Third, in the same written statement, the veteran's 
representative asserted that VA had not yet considered the 
applicability of 38 U.S.C.A. § 1154 to the veteran's claims 
despite assertions that combat caused at least one of the 
medical disorders at issue in this appeal.  The RO should 
consider the representative's assertions on remand.

Based on the foregoing, the Board remands this case for the 
following action:

1.  AMC should provide the veteran VCAA 
notice pertaining to his claim for 
service connection for PTSD, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II and 
Dingess/Hartman.

2.  AMC should arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for a 
sleep disorder.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
presently has a sleep disorder; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, including any alleged 
combat; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  AMC should then readjudicate the 
veteran's claims for service connection 
for a sleep disorder and PTSD.  In 
readjudicating the claims, the RO should 
consider the veteran's assertions that 
the provision of 38 U.S.C.A. § 1154 
applies.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


